Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance. Applicant’s claims 1 – 20 are allowable, because prior art does not teach:
(Claim 1) wherein each of the control trenches is interrupted, along its respective extension in the second lateral direction, no more than once by at most a single one of the diode sections,
wherein within the lateral area of the active region, neither the diode sections themselves laterally overlap with each other nor horizontal projections of these along the second lateral direction, 2019P55914DEPage 36 of 411012-2937 / 2019P55914US
wherein within the lateral area of the active region, horizontal projections of at least two of the diode sections along the first lateral direction do not overlap with each other.
(Claim 20) obeying a design rule according to which:
each of the control trenches is interrupted, along its respective extension in the second lateral direction, no more than once by at most a single one of the diode sections;
within the lateral area of the active region, neither the diode sections themselves laterally overlap with each other nor horizontal projections of these along the second lateral direction; and
within the lateral area of the active region, horizontal projections of at least two of the diode sections along the first lateral direction do not overlap with each other.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Remarks
The examiner has reviewed prior art. Closest prior art (US 2016/0247808) lack the above recited limitation that makes the application allowable. Prior art made of record and not relied upon, considered pertinent to applicant's disclosure are listed in PTO – 892 Form.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IGWE U ANYA whose telephone number is (571)272-1887. The examiner can normally be reached 8:00 AM - 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Landau can be reached on (571) 272- 1731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/IGWE U ANYA/Primary Examiner, Art Unit 2891                                                                                                                                                                                                        
May 31, 2022